Title: To James Madison from John Armstrong, Jr., 18 April 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris April 18 1808

I forward the subjoined copy of a letter received by Mr. Cathalan from Mr. Lear of date, April the 1st. 8. 8. viz: "I have the honor to inclose duplicates of my respects to you of the 21st. of Feb. and 8th of March, and to add that since the date of the last, I have experienced considerable difficulties here in consequence of refusing to make payment demanded by the Dey for some of his Subjects said to have been destroyed on board the American Schooner Mary Ann captured by a Frigate of this place in October last as you have heard.  The threats of personal violence to me in consequence of my refusal, not having produced the desired effect, orders were given to the Frigates of this place which sailed yesterday to Capture American vessels.  When I was convinced by indubitable evidence that this was the case, I conceived it my duty to ward off such a Calamity from the persons & property of my fellow Citizens if possible; knowing we had no vessels of War in this Sea to guard our Commerce and accordingly consented to pay the money on withdrawing  order.  Such was done while the vessels were under way.  An opportunity offering to Alicante on the 29 Ulto.  I informed Mr. Montgomery our Consul there, of this business and apprehending  that orders would be given to the cruisers to capture our vessels I requested him to give notice to  to guard our vessels against the danger, by keeping in Port, which I presume he will do, but trust this measure is now unnecessary, but still it will be  for them to move with great Caution untill we have full evidence of the pacific disposition &ca."  with very high consideration Sir, I am your most obed. humble Servant

John Armstrong

